** LONGEVITY PAY — STATE EMPLOYEE — COMPUTATION ** AN STATE EMPLOYEE OF THE STATE OF OKLAHOMA, WHO IS OTHERWISE ELIGIBLE TO RECEIVE LONGEVITY PAY AS PROVIDED BY O.S.L. 1982, CH. 147 SECTION 4, MAY NOT INCLUDE, WHEN COMPUTING YEARS OF SERVICE, PERIODS OF STATE EMPLOYMENT PROCEEDING ANY INTERVAL OF THIRTY(30) DAYS OR MORE DURING WHICH SUCH PERSON WAS NOT EMPLOYED BY THE STATE OR ON LEAVE STATUS.  (BREAK IN SERVICE, CONTINUOUS, UNBROKEN SERVICE, ELIGIBILITY, CLASSIFIED EMPLOYEES, UNCLASSIFIED EMPLOYEES) CITE: 74 O.S. 840.?? (JAMES B. FRANKS)